LEASE AGREEMENT AEROSPACE BY AND BETWEEN AEROSPACE OPERATING ASSOCIATES, LP (“LANDLORD”) AND ORION MARINE GROUP, INC. (“TENANT”) HOU:2916584.5 TABLE OF CONTENTS Page SEC. 1LEASED PREMISES SEC. 2TERM: SEC. 3USE: SEC. 4SECURITY DEPOSIT: SEC. 5BASE RENT: SEC. 6ADDITIONAL RENT: SEC. 7SERVICE AND UTILITIES: SEC. 8MAINTENANCE, REPAIRS AND USE: SEC. 9QUIET ENJOYMENT; RIGHTS RESERVED: SEC. 10ALTERATIONS: SEC. 11FURNITURE, FIXTURES AND PERSONAL PROPERTY: SEC. 12SUBLETTING AND ASSIGNMENT: SEC. 13FIRE AND CASUALTY: SEC. 14CONDEMNATION: SEC. 15DEFAULT BY TENANT: SEC. 16REMEDIES OF LANDLORD: SEC. 17LIEN FOR RENT: SEC. 18NON-WAIVER: SEC. 19LAWS AND REGULATIONS; RULES AND REGULATIONS: SEC. 20ASSIGNMENT BY LANDLORD; LIMITATION OF LANDLORD’S LIABILITY: SEC. 21SEVERABILITY: SEC. 22SIGNS: SEC. 23SUCCESSORS AND ASSIGNS: SEC. 24SUBORDINATION: SEC. 25TAX PROTEST: SEC. 26HOLDING OVER: SEC. 27INDEPENDENT OBLIGATION TO PAY RENT: SEC. 28INDEMNITY; RELEASE AND WAIVER: SEC. 29INSURANCE: SEC. 30ENTIRE AGREEMENT: SEC. 31NOTICES: SEC. 32COMMENCEMENT DATE: SEC. 33RELOCATION OF TENANT: SEC. 34BROKERS: SEC. 35ESTOPPEL CERTIFICATES: SEC. 36NAME CHANGE: SEC. 37BANKRUPTCY: SEC. 38TELECOMMUNICATIONS PROVIDERS: SEC. 39HAZARDOUS SUBSTANCES: SEC. 40NO MONEY DAMAGES FOR FAILURE TO CONSENT; WAIVER OF CERTAIN DAMAGES: SEC. 41ACKNOWLEDGMENT OF NON-APPLICABILITY OF DTPA: SEC. 42ATTORNEYS’ FEES: SEC. 43AUTHORITY OF TENANT: SEC. 44INABILITY TO PERFORM: SEC. 45JOINT AND SEVERAL TENANCY: SEC. 46EXECUTION OF THIS LEASE AGREEMENT: SEC. 47WAIVER OF TRIAL BY JURY; COUNTERCLAIM: SEC. 48CALCULATION OF TIME PERIODS: SEC. 49EXHIBITS: SEC. 50ANTI-TERRORISM SEC. 51RENEWAL OPTIONS SEC. 52RIGHT OF FIRST REFUSAL: SEC. 53BACK UP GENERATOR: SEC. 54SATELLITE ANTENNA SEC. 55MONUMENT SIGNAGE EXHIBITS: EXHIBIT A – FLOOR PLAN OF THE LEASED PREMISES EXHIBIT B – LEGAL DESCRIPTION OF THE LAND EXHIBIT C – PARKING AGREEMENT EXHIBIT D – RULES AND REGULATIONS EXHIBIT E – ACCEPTANCE OF PREMISES MEMORANDUM EXHIBIT F – TENANT’S ESTOPPEL CERTIFICATE EXHIBIT G – LEASEHOLD IMPROVEMENTS EXHIBIT H – AIR CONDITIONING AND HEATING SERVICES EXHIBITI –INSURANCE REQUIREMENTS
